Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Status of Claims
This office action is in response to communication filed on 02/05/2021, this application CON of 13/103,855 05/09/2011 PAT 10127578.
Claims 12-16, are rejoined BY EXAMINER’S AMENDMENT.

USC § 101 Analysis
While the claims may be broadly associated with within the abstract idea grouping, “Certain Methods of Organizing Human Activity” in association with providing targeted content to proximate consumer users, the Examiner finds the totality of the claims, amount to more than this abstract idea, the totality of the claims representing a practical application and novel use of a machine learning techniques to cluster user platform sessions associated with said accounts of said users, based on parameters gained from interactive promotional interfaces associated with A/B testing, specifically, “determining, by the at least one processor, a current device location of a computing device associated with the user and a population density measurement at the current device location; determining a motion characteristic of the user based on a speed that the computing device is traveling via global positioning satellite (GPS) data; determining, by the at least one processor, a first proximity from a plurality of proximities, wherein each proximity of the plurality of proximities is based on the population density measurement and the motion characteristic; determining, by the at least one processor, that the at least one location is within the first proximity of the current device location; identifying, by the at least one processor, a current promotion offered by the vendor, the identifying comprising: executing a web crawler 

35 USC § 103 
Closest prior art of record, Hendrickson (US 8,583,511), Galas (US 2012/0059713) and Aminzade (US 8,463,772) are withdrawn from consideration pursuant to Allowable Subject Matter.

Examiner’s Amendment
Authorization for this examiner’s amendment, confirming Applicant’s request for a rejoinder in Applicant’s response on 02 May 2021, was given in an Examiner-Initiated Interview with Applicant Representative Scott Bergeson on 06 May 2021; additionally, Terminal Disclaimer was filed in agreement with Examiner request during said interview.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

--- Claim(s) AMENDMENT(S)/CANCELLATIONS by Examiner’s Amendment as Follows ---
AMENDMENT TO CLAIMS
(Previously Presented) A method of providing a current promotion from a retailer to a user, the method comprising:
identifying, by at least one processor and based on a transaction history of the user, vendor data associated with a vendor who has transacted with the user;
identifying, by the at least one processor and based on the vendor data, the vendor who has transacted with the user;
determining, by the at least one processor, at least one location associated with the vendor;
determining, by the at least one processor, a current device location of a computing device associated with the user and a population density measurement at the current device location;
determining a motion characteristic of the user based on a speed that the computing device is traveling via global positioning satellite (GPS) data;
determining, by the at least one processor, a first proximity from a plurality of proximities, wherein each proximity of the plurality of proximities is based on the population density measurement and the motion characteristic;
determining, by the at least one processor, that the at least one location is within the first proximity of the current device location;
identifying, by the at least one processor, a current promotion offered by the vendor, the identifying comprising:
executing a web crawler process to search for promotions offered by vendors; 
determining that at least one of the promotions found by the web crawler process matches the vendor to identify a possible promotion;

responsive to determining that the address element associated with the vendor is a word-to-word match of the address element in the at least one promotion, determining, based on a comparison of an additional vendor element associated with the vendor to an additional vendor element in the at least one promotion, a secondary match of the possible promotion offered by the vendor; and
generating, by the at least one processor, a current promotion offer comprising information related to the at least one promotion and information related to a previous transaction amount in the transaction history.

(Original) The method of claim 1, wherein the determining the secondary match comprises determining a fuzzy match based on a comparison of an additional vendor element associated with the vendor to an additional vendor element in the current promotion.

(Original) The method of claim 2, wherein the fuzzy match uses ngrams.

(Previously Presented) The method of claim 3 wherein the current device location of the computing device is indicated by location data from at least one of a geolocating component within the computing device and a wireless service provider function that locates the computing device relative to one or more physical sites maintained by the wireless service provider, 
wherein searching for word-to-word matches and using a fuzzy search based on ngrams of a vendor element further comprises:
obtaining the current device location of the computing device in latitude/longitude format;
obtaining the one or more locations of the vendor in street address format; and 
converting the street address format to corresponding latitude/longitude format for direct comparison with the current device location of the computing device.



(Original) The method of claim 5 wherein the card-based payment history is maintained by a payments platform associated with a financial institution managing the credit or debit card.

(Original) The method of claim 1, wherein identifying the vendor who has transacted with the user comprises:
performing a search, by the at least one processor, for the name of the vendor in the transaction history based on word matching;
excluding, by the at least one processor, known false positive matches resulting from the search;
generating, by the at least one processor, alias variations for the name of the vendor;
performing a second search, by the at least one processor, for the alias variations, the second search using word matching; and
excluding, by the at least one processor, false positive matches resulting from the second search.

(Original) The method of claim 1 further comprising generating display data for displaying a location indicator icon in conjunction with a list of current promotions to indicate a relative direction of the corresponding vendor to the user.

(Original) The method of claim 1 wherein the current promotion is embodied in at least one of an electronic coupon redeemable by the user at the vendor location within the proximity of the user, and an advertising message indicating a promotion available to the user by visiting the vendor location within the proximity of the user.

(Original) The method of claim 1, wherein information related to the transaction history includes at least one of a number of transactions with the vendor and a date associated with a previous transaction with the vendor.

(Original) The method of claim 1, wherein the address element is at least one of a phone number, a vendor website, and a street address.

(Rejoined) A non-transitory, computer-readable medium storing instructions that, when executed by a processor, cause the processor to perform a method, the method comprising:
identifying, based on a transaction history of a user, vendor data associated with a vendor who has transacted with the user;
identifying, based on the vendor data, the vendor who has transacted with the user;
determining, by the at least one processor, at least one location associated with the vendor;
determining, by the at least one processor, a current device location of a computing device associated with the user and a population density measurement at the current device location;
determining a motion characteristic of the user based on a speed that the computing device is traveling via global positioning satellite (GPS) data;
determining, by the at least one processor, a first proximity from a plurality of proximities, wherein each proximity of the plurality of proximities is based on the population density measurement and the motion characteristic;
determining a nearest location of the at least one location that is closest to the current device location of the user;
determining that the nearest location is within the first proximity of the current device location;
identifying a current promotion offered by the vendor at the nearest location, the identifying comprising:
executing a web crawler process to search for promotions offered by vendors;
determining that at least one promotion found by the web crawler process matches the vendor;
determining whether an address element associated with the vendor is a word-to-word match of an address element in the at least one promotion; and

generating a current promotion offer comprising information related to the at least one promotion and information related to a previous transaction amount in the transaction history.

(Rejoined) The method of claim 12, wherein the determining the secondary match comprises determining a fuzzy match based on a comparison of an additional vendor element associated with the vendor to an additional vendor element in the at least one promotion.

(Rejoined) The non-transitory computer-readable medium of claim 12, wherein identifying the at least one promotion offered by the vendor comprises:
performing a search for the name of the vendor in the transaction history based on word matching;
excluding known false positive matches resulting from the search;
generating alias variations for the name of the vendor;
performing a second search for the alias variations, the second search using word matching; and
excluding false positive matches resulting from the second search.

(Rejoined) The non-transitory computer-readable medium of claim 12 wherein the current device location of the computing device is indicated by location data received from at least one of a geolocating component within the computing device and a wireless service provider function that locates a user relative to one or more physical sites maintained by the wireless service provider, 
wherein identifying the at least one promotion further comprises:
obtaining the current device location of the computing device in latitude/longitude format;
obtaining the one or more locations of the vendor in street address format; and


(Rejoined) The non-transitory computer-readable medium of claim 12, wherein identifying the at least one promotion further comprises executing an application program interface program configured to search for offers from a matched vendor.

(Canceled) 

(Canceled) 

(Canceled) 

(Previously Presented) The method of claim 1, wherein the transaction history of the user comprises a purchase transaction history of the user based on previous purchase transactions, and wherein the previous purchase transactions comprise one or more particular purchase transactions with one or more specific vendors.

(Previously Presented) The method of claim 1, wherein the current promotion offer further comprises information related to one or more previous visits to the vendor who has transacted with the user, and wherein the information related to the one or more previous visits comprises a tally of a number of previous visits to the vendor or one or more dates of the one or more previous visits to the vendor.

(Previously Presented) The method of claim 8, wherein the location indicator to indicate the relative direction of the corresponding vendor comprises a compass.

(Previously Presented) A system for providing current promotion from a retailer to a user operating a mobile device, the system comprising:
a web crawler configured to search for promotions from vendors; 

a matching server comprising a processor and computer-readable instructions that, when executed by the processor, cause the matching server to perform a method, the method comprising:
identifying a specific vendor who has transacted with the user by:
identifying, based on a search of a transaction history of the user, vendor data associated with one or more vendors who have transacted with the user;
identifying, based on the vendor data, the specific vendor who has transacted with the user;
receiving, from the mobile device, a current device location of the mobile device and a population density measurement at the current device location;
determining at least one vendor location associated with the specific vendor;
determining a motion characteristic of the user based on a speed that the computing device is traveling via global positioning satellite (GPS) data;
determining a first proximity from a plurality of proximities, wherein each proximity of the plurality of proximities is based on the population density measurement and the motion characteristic;
determining that the at least one vendor location is within the first proximity of the current device location;
identifying a current promotion offered by the specific vendor, the identifying comprising:
executing the web crawler to identify one or more promotions from one or more vendors;
determining that at least one promotion found by the web crawler process matches the specific vendor;
determining whether an address element associated with the specific vendor is a word-to-word match of an address element in the at least one promotion; and
responsive to determining that the address element associated with the specific vendor is a word-to-word match of the address element in the at least one 
generating a current promotion offer comprising information related to the at least one promotion and information related to one or more previous transaction amounts in the transaction history; and
transmitting the current promotion offer comprising the one or more previous transaction amounts to the mobile device for presenting, via a graphical user interface (GUI), the current promotion offer to the user.

(Previously Presented) The system of claim 23, wherein the presenting, via the GUI, the current promotion offer to the user further comprises: presenting a link to a further display area that shows more detailed information about one or more previous transactions related to the one or more previous transaction amounts.

(Previously Presented) The system of claim 24, wherein the detailed information about the one or more previous transactions further comprises at least one data type of the following data types: previous items purchased and previous amount spent.

(Previously Presented) The system of claim 23, wherein the presenting, via the GUI, the current promotion offer to the user further comprises: simultaneously displaying the current promotion offer and more detailed information about one or more previous transactions related to the one or more previous transaction amounts.

(Previously Presented) The system of claim 26, wherein the detailed information about the one or more previous transactions further comprises at least one data type of the following data types: a tally of the one or more previous transactions and dates of the one or more previous transactions.

28.	(Previously Presented) The system of claim 1, wherein the predefined area is further based on a plurality of factors selected from the time of day and the motion 


Allowable Subject Matter
Claims 1-16, and 20-28 are allowed.

The following is an examiner’s statement of reasons for allowance:
While closest prior art reference(s) of record, Hendrickson (US 8,583,511), Galas (US 2012/0059713) and Aminzade (US 8,463,772), and NPL reference, The Customized Store, Pages 125-147, Turow, MIT Press, ISBN,9780262257114, 2008, disclose aspects of proximity detection and crawling for promotions, they do not teach “determining, by the at least one processor, a current device location of a computing device associated with the user and a population density measurement at the current device location; determining a motion characteristic of the user based on a speed that the computing device is traveling via global positioning satellite (GPS) data; determining, by the at least one processor, a first proximity from a plurality of proximities, wherein each proximity of the plurality of proximities is based on the population density measurement and the motion characteristic; determining, by the at least one processor, that the at least one location is within the first proximity of the current device location; identifying, by the at least one processor, a current promotion offered by the vendor, the identifying comprising: executing a web crawler process to search for promotions offered by vendors; determining that at least one of the promotions found by the web crawler process matches the vendor to identify a possible promotion; determining whether an address element associated with the vendor is a word-toward match of an address element in at least one promotion; and responsive to determining that the address element associated with the vendor is a word-to-word match of the address element in the at least one promotion, determining, 
Therefore independent claims 1, 12, 23, and dependent claim(s) 2-11, 13-16, 20-22, 24-28 is/are allowable based on the same rationale as the claim(s) from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL EZEWOKO whose telephone number is (571)272-7850.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/MICHAEL I EZEWOKO/Examiner, Art Unit 3682   
/AZAM A ANSARI/Primary Examiner, Art Unit 3682                                                                                                                                                                                                        
May 8, 2021